Exhibit 10.9

AEP Industries Inc.

Summary of Non-Employee Director Compensation

The non-employee directors of AEP Industries Inc. receive the following
compensation for service on the Company’s Board of Directors:

 

Annual retainer:

  

Board

   $ 50,000   

Additional retainer:

  

Audit Committee-Chair

     15,000   

Audit Committee-Member

     8,000   

Compensation Committee-Chair

     10,000   

Nominating and Corporate Governance-Chair

     7,500   

Committee attendance fees per meeting (in person)

     1,500   

Annual grant of restricted stock ($ value)

     55,000   

The restricted stock will vest upon the first anniversary of the grant date. The
restricted stock will be issued generally on the date of the annual stockholders
meeting, which historically has occurred in April.